Citation Nr: 1726773	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than December 4, 2014 for the award of a 20 percent disability rating for degenerative arthritis of the lumbar spine.

2.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently rated 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from June 1987 to October 1987, and on active duty from February 1992 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO increased the Veteran's lumbar spine disability rating from 10 to 20 percent, effective December 4, 2014.  The Veteran disagreed with these determinations, and perfected this appeal.  The issues have been merged with a pending TDIU claim, which the Board remanded in a prior August 2013 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran asserts his lumbar spine disability rating should be increased and awarded at an earlier date.  He also claims entitlement to TDIU based on his service-connected disabilities, which include degenerative arthritis of the lumbar spine, right and left lower extremity radiculopathy, right and left knee disabilities, residuals of a right middle finger fracture, post-operative bilateral herniorrhaphy, and a right knee scar.  

VA treatment records and the Veteran's own statements indicate that he has been a longtime participant in VA's Vocational Rehabilitation Program.  During this time he earned an Associate's Degree in the Administration of Justice, and has worked several years towards his Bachelor's Degree in Criminal Justice.  He worked part-time for the National Guard, but did not participate in extended drills due to his physical limitations, and a Medical Evaluation Board has recently determined that the Veteran should be discharged from the National Guard on account of his physical disabilities.  VA treatment records note treatment for other nonservice-connected disabilities, to include a psychiatric disability [adjustment disorder with depression], and prior VA examiners and the Social Security Administration have assessed the Veteran as capable of working in a sedentary environment.  The Board believes that the span of time the Veteran has worked with VA in its Vocational Rehabilitation program, his VA program history and record of participation would be pertinent to the Veteran's TDIU claim, as well as with his lumbar spine disability ratings claims.  On remand, the Vocational Rehabilitation file should be requested and associated with the record.

Any pertinent VA treatment records not currently on file dating from May 2017 should also be requested and obtained.

The Board adds that several government records from the National Guard, as well as medical examinations and assessments of the Veteran's service-connected disabilities have been added to the file since the AOJ last adjudicated the Veteran's appeal in September and November 2015 Supplemental Statements of the Case.  These records include National Guard Medical Evaluation Board findings and administrative determinations, as well as June 2017 VA examination reports.   All newly-added evidence should be considered by the AOJ in an updated adjudication before returning the appeal to the Board, if otherwise in order. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Vocational Rehabilitation folder and associate it with the Veteran's claims file.

2.  Obtain any relevant outstanding VA treatment reports not currently of record dating from May 2017 to the present.
3.  After completing any additional development deemed necessary, and upon consideration of all the evidence of record, readjudicate the issues on appeal.   If the benefits sought are denied, in whole or in part, send the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




